1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                               Case No. 3:10-cv-00021-GMN-WGC
6          Petitioner,
                                                      ORDER GRANTING
7          v.                                         MOTION FOR EXTENSION OF TIME
                                                      (ECF NO. 121)
8
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11

12          In this capital habeas corpus action, after an initial 30-day period, a 21-day
13   extension of time, a 28-day extension of time, and a 7-day extension of time, the
14   respondents were due on May 27, 2021, to file a renewed motion to dismiss, adequately
15   setting forth their statute of limitations defense or abandoning that defense. See Order
16   entered March 2, 2021 (ECF No. 114) (30 days to file renewed motion to dismiss);
17   Order entered April 22, 2021 (ECF No. 117) (21-day extension of time); Order entered
18   April 26, 2021 (ECF No. 118) (28-day extension of time); Order entered May 21, 2021
19   (ECF No. 120) (7-day extension). On May 27, 2021, Respondents filed a motion for
20   extension of time (ECF No. 121), requesting a further 1-day extension of time, to
21   May 28, 2021, to file their renewed motion to dismiss. Respondents filed their motion to
22   dismiss on May 28, 2021, as contemplated in their motion for extension of time (ECF
23   No. 122).
24          The Court finds that Respondents’ motion for extension of time is made in good
25   faith and not solely for the purpose of delay, and that there is good cause for the
26   extension of time requested.
27   ///
28   ///
                                                  1
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

2    of Time (ECF No. 121) is GRANTED. Respondents’ Motion to Dismiss (ECF No. 122)

3    will be treated as timely filed. In all other respects, the schedule for further proceedings

4    set forth in the order entered December 4, 2019 (ECF No. 91) will remain in effect.

5

6           DATED THIS ___
                        3 day of ______________________,
                                                 June    2021.
7

8

9                                               GLORIA M. NAVARRO,
                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
